FILED
                                                                                March 23, 2022
                                                                               EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                            SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Donald Medley,
Petitioner Below, Petitioner

vs.) No. 21-0113 (Mingo County 17-C-35)

Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent



                               MEMORANDUM DECISION


       Petitioner Donald Medley, by counsel Cullen C. Younger, appeals the January 6, 2021,
order of the Circuit Court of Mingo County that denied his petition for post-conviction habeas
corpus relief. Respondent Donnie Ames, Superintendent, Mt. Olive Correctional Complex, by
counsel Patrick Morrisey and Andrea Nease Proper, responds in support of the circuit court’s
order.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the Court finds no substantial
question of law and no prejudicial error. For these reasons, a memorandum decision affirming the
circuit court’s order is appropriate under Rule 21 of the Rules of Appellate Procedure.

        In 2014, petitioner was found guilty of the first-degree murder of Evelyn Farnum (the
“victim”), with whom he had shared a home in Mingo County. At the time of his offenses,
petitioner was forty-five years old and the victim was fifty-five years old. The evidence at the trial
in the underlying case revealed the following: On December 30, 2012, the victim spent the day
with her daughter, Andrea Ferris, at Ms. Ferris’s home. At about 10:00 p.m., Ms. Ferris drove her
mother home. Upon returning to her own home, Ms. Ferris called her mother’s residence and
petitioner answered. Ms. Ferris asked to speak to her mother and petitioner stated that she was
“passed out.” Ms. Ferris asked petitioner to wake her up and petitioner stated that “she won’t wake
up.”

        The following day, petitioner went to Ms. Ferris’s residence and informed her that her
mother “took off last night” and that he did not know where she went. According to Ms. Ferris,
petitioner was shaking throughout the morning and drinking heavily to the point that she asked
him to leave because he was cursing and scaring her children.


                                                  1
        The next morning, January 1, 2013, Ms. Ferris went to petitioner’s and her mother’s
residence to check on her mother because her mother’s vehicle was still not at the residence. Ms.
Ferris encountered petitioner on the sofa “zoned out” with no lights or television on. She noticed
that her mother’s purse, cell phone, and cigarettes were still in her bedroom. However, petitioner
denied knowing anything about the victim’s whereabouts. At that point, Ms. Ferris filed a missing
person’s report with the West Virginia State Police.

        On January 4, 2013, the police received a call from brothers Jonathan and Jeffrey Harrison
who told the police that they saw petitioner push Ms. Farnum’s car into a lake near the couple’s
residence. Petitioner’s brother, Greg Medley, advised the police that petitioner said he needed help
to get rid of Ms. Farnum’s body and asked him to come to Laurel Lake. Thereafter, the police
recovered Ms. Farnum’s Jeep from Laurel Lake with her body inside. An autopsy revealed that
Ms. Farnum died from manual strangulation and there was additional evidence of assaultive
injuries to her face and head.

         On January 5, 2013, petitioner gave a statement to the police in which he confessed to
murdering Ms. Farnum and concealing her body. He stated that he and the victim had been arguing
and that the victim slapped him. Petitioner stated that he choked Ms. Farnum about the neck and
hit her in the head. He then said that he put her body in the Jeep and pushed the Jeep into the lake.

        Petitioner was indicted for the first-degree murder of Ms. Farnum and concealment of a
deceased human body. Following a jury trial in May of 2014, petitioner was convicted of both
counts. By order entered June 10, 2014, the circuit court sentenced petitioner to life in prison, with
mercy, for first-degree murder; and one to five years in prison for concealment of a deceased
human body. The court ordered the two sentences to run consecutively.

        Petitioner appealed raising the following assignments of error: failing to suppress his
statement to the police because he was questioned without counsel; insufficient evidence;
conflicting jury instructions; withholding exculpatory evidence (fingernail clippings and blood
spatter); failure to preserve the victim’s cell phone; and cumulative error. We affirmed petitioner’s
conviction by memorandum decision entered May 15, 2015.

         In that decision, we rejected petitioner’s claim that the State withheld exculpatory evidence
in the form of the victim’s post-mortem fingernail clippings in violation of Brady v. Maryland, 373
U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Specifically, we found that

       In Syllabus Point 2 of State v. Youngblood, 221 W.Va. 20, 650 S.E.2d 119 (2007),
       we held that

               [t]here are three components of a constitutional due process
               violation under [Brady v. Maryland ] and State v. Hatfield, 169
               W.Va. 191, 286 S.E.2d 402 (1982):(1) the evidence at issue must be
               favorable to the defendant as exculpatory or impeachment evidence;
               (2) the evidence must have been suppressed by the State, either
               willfully or inadvertently; and (3) the evidence must have been
               material, i.e., it must have prejudiced the defense at trial.

                                                  2
       Petitioner fails to establish any of the three requirements quoted above. He admits
       that he does not know whether the undisclosed evidence mentioned above would
       have been exculpatory; he cannot show that the State suppressed it; and he cannot
       show that the evidence was material such that the nondisclosure prejudiced him at
       trial.

State v. Medley, No. 14-0729, 2015 WL 2364302, at *4-5 (W. Va. May 15, 2015)

       Petitioner also argued on direct appeal that the State failed to preserve the victim’s cellular
telephone in violation of State v. Osakalumi, 194 W. Va. 758, 461 S.E.2d 504 (1995). We found
that:

       the circuit court conducted a pre-trial hearing regarding the phone and learned from
       the victim's daughter that, after reviewing the contents of the phone with the police,
       the police returned the phone to her. According to the daughter’s testimony, the
       phone “was a Walmart flip-phone; just one of them pre-paid pay-as-you-go
       phones,” and that the last time it was used was weeks before the murder and there
       was nothing relevant on the phone. The daughter further explained that poor cell
       service limited her mother’s use of the phone. The police never catalogued the
       phone as potential evidence; it was not introduced as evidence at trial; and it played
       no role in the State’s case against petitioner.

Medley, 2015 WL 2364302, at *5. Accordingly, we found no error in the State’s failure to preserve
the victim’s cell phone.

        On February 23, 2017, petitioner filed a petition for a writ of habeas corpus in the circuit
court in which he raised, among other things, the victim’s fingernail clippings and her cell phone.
By order entered January 6, 2021, the habeas court denied relief, finding, among other things, that
petitioner failed to introduce any evidence that the victim’s fingernail clippings would have been
exculpatory and that the investigating officers had no recollection of being in possession of the
victim’s cell phone. Thus, the habeas court found no constitutional due process violations under
Brady or Hatfield regarding the victim’s fingernail clippings or cell phone. The habeas court also
found there was no evidence that the jury was exposed to any prejudicial publicity during
petitioner’s trial.

        Petitioner now appeals the circuit court’s denial of habeas relief.

               In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W. Va. 417, 633 S.E.2d 771 (2006).



                                                  3
       Petitioner raises two assignments of error on appeal. Petitioner first argues that the habeas
court wrongfully rejected his claim that the State suppressed material evidence at trial, i.e., the
victim’s fingernail clippings and her cellphone, to his prejudice. Petitioner notes that evidence
discovered during a police investigation is imputed to the State; therefore, he argues that the State
had a duty to disclose the victim’s fingernail clippings and the cell phone.

        As did the circuit court, we apply Syllabus Point 2 of Youngblood (quoted above) to
petitioner’s claim.

        At trial, the victim’s daughter testified that following her mother’s death, she reviewed her
mother’s cell phone with the police who eventually returned the phone to her. The daughter said
she “set [the phone] down somewhere” but did not know where it was. Police officers testified that
they did not recall seeing the cell phone in the victim’s home or discussing the cell phone with the
victim’s daughter. Petitioner again argues that the State should have secured the victim’s personal
items, including her cell phone, so they could be thoroughly investigated before they were released
to her family. Petitioner contends that, because the police did not do so, he was deprived of a
material piece of evidence that might have changed the outcome of his trial.

        Petitioner further argues that, at his trial, the State wrongfully suppressed forensic evidence
material to his defense, including post-mortem fingernail scrapings from the victim’s hands.
Petitioner contends that the circuit court erred in finding that he was not deprived of that evidence,
which he claims might have changed the outcome of his trial. Petitioner highlights the following
testimony from his trial: (1) the victim’s cause of death was found to be strangulation; (2) a forensic
pathologist testified that his office examined the victim and took a scrape sample, scalp hair, pubic
hair, and fingernail scrapings, and that it was up to law enforcement to process that evidence; (3)
an employee at the West Virginia State Police Crime Laboratory testified that the lab never
received the victim’s fingernail scrapings or any request from the police to examine such
scrapings; and (4) a trooper who investigated the case testified that there was no need to test the
scrapings because petitioner confessed to killing the victim.

        We find petitioner is entitled to no relief as this assignment of error was previously and
finally litigated in petitioner’s direct appeal. As noted above, we rejected petitioner’s claim that
there was a Brady violation relating to the State’s alleged failure to produce the victim’s fingernail
scrapings on the ground that petitioner “fail[ed] to establish any of the three requirements” found
in Syllabus Point 2 of Youngblood. Medley, 2015 WL 2364302, at *4-5. As for the cell phone, we
found in petitioner’s direct appeal that “[i]nsofar as petitioner alleges that the failure to preserve
the [victim’s] phone violates our holding in Osakalumi, we disagree.” Medley, 2015 WL 2364302,
at *5. A petitioner may not raise the same grounds in a direct appeal and in a proceeding in habeas
corpus. See State ex rel. Mullins v. Rubenstein, No. 16-0046, 2017 WL 944056, at *2 (W. Va.
Supreme Court, Mar. 10, 2017) (memorandum decision) (“[T]he circuit court determined that all
but one of the assignments of error raised in petitioner’s request for habeas relief were previously
raised in his direct appeal and were fully and finally adjudicate therein . . . . We agree with the
circuit court that these alleged errors were not again reviewable in the habeas proceeding and,
likewise, decline to address them in the present appeal.”).




                                                  4
         Petitioner’s claims are also barred by the doctrines of the law of the case, collateral
estoppel, and/or res judicata. The law of the case doctrine prohibits reconsideration of matters
previously heard by the Court. “The decision of a court of final resort upon a given state of facts
becomes the law of the case in regard to such facts.” Syl. Pt. 1, Chafin v. Gay Coal & Coke Co.,
113 W. Va. 823, 169 S.E. 485 (1933) (citing Herman, the Law of Estoppel, page 118). “The general
rule is that when a question has been definitively determined by this Court its decision is conclusive
on parties, privies and courts, including this Court, upon a second appeal or writ of error and it is
regarded as the law of the case.” Syl. Pt. 1, Mullins v. Green, 145 W. Va. 469, 115 S.E.2d 320
(1960). West Virginia Code § 53-4A-1(a) “allows for post-conviction habeas corpus review ‘if
and only if’ the contention or contentions raised by the petitioner have not been previously and
finally adjudicated or waived in the petitioner’s criminal trial and appeal or in previous habeas
corpus proceedings.” Bowman v. Leverette, 169 W. Va. 589, 591, 289 S.E.2d 435, 437 (1992).
Further,

        W.Va.Code § 53–4A–1(d) [1967] allows a petition for post-conviction habeas
        corpus relief to advance contentions or grounds which have been previously
        adjudicated only if those contentions or grounds are based upon subsequent court
        decisions which impose new substantive or procedural standards in criminal
        proceedings that are intended to be applied retroactively.

Id. at Syl. Pt. 1.

        Petitioner is also collaterally estopped from reraising the issues decided in his direct appeal.
While similar to the law of the case doctrine, collateral estoppel “serves to estop the relitigation
by parties and their privies of any right, fact or legal matter which is put in issue and has been once
determined by a valid and final judgment of a court of competent jurisdiction.” State v. Miller, 194
W. Va. 3, 9, 459 S.E.2d 114, 120 (1995) (internal quotations and citations omitted). Notably,
collateral estoppel applies to both criminal and civil cases. Id. at 10, 459 S.E.2d at 121 (citing
United States v. Ragins, 840 F.2d 1184, 1194 (4th Cir. 1988); State v. Porter, 182 W. Va. 776, 392
S.E.2d 216 (1990)).

                 Collateral estoppel will bar a claim if four conditions are met: (1) The issue
        previously decided is identical to the one presented in the action in question; (2)
        there is a final adjudication on the merits of the prior action; (3) the party against
        whom the doctrine is invoked was a party or in privity with a party to a prior action;
        and (4) the party against whom the doctrine is raised had a full and fair opportunity
        to litigate the issue in the prior action.

Miller, 194 W. Va. at 9, 459 S.E.2d at 120. Here, all four conditions are met. First, the issues
presented herein, regarding the victim’s cell phone and fingernail scrapings are the same as those
presented in petitioner’s direct appeal. That is, petitioner’s fourth and fifth assignments of error in
his direct appeal are identical to his first assignment of error in this habeas appeal. Second, the
memorandum decision issued in petitioner’s direct appeal that addressed each assignment of error
raised therein is a final adjudication on the merits. Third, because the parties are the same, there is
privity of parties. Fourth, the party against whom the doctrine was invoked had the opportunity to
litigate those issues fully and fairly.

                                                   5
       The doctrine of res judicata also preempts duplicative litigation.

                 In general, the post-conviction habeas corpus statute, W.Va.Code, 53-4A-1
       et seq. (1967) contemplates that every person convicted of a crime shall have a fair
       trial in the circuit court, an opportunity to apply for an appeal to this Court, and one
       omnibus post-conviction habeas corpus hearing at which he may raise any collateral
       issues which have not previously been fully and fairly litigated.

Losh v. McKenzie, 166 W. Va. 762, 764, 277 S.E.2d 606, 609 (1981). However, once an issue has
been fully litigated and ruled upon, res judicata will bar subsequent review. Id. at 765, 277 S.E.2d.
at 609; see also Miller, 194 W. Va. at 9, 459 S.E.2d at 120 (explaining that “[r]es judicata generally
applies when there is a final judgment on the merits which precludes the parties or their privies
from relitigating the issues that were decided or the issues that could have been decided in the
earlier action. . . . A claim is barred by res judicata when the prior action involves identical claims
and the same parties or their privies. Collateral estoppel, however, does not always require that the
parties be the same. Instead, collateral estoppel requires identical issues raised in successive
proceedings and requires a determination of the issues by a valid judgment to which such
determination was essential to the judgment.” (Citations omitted.)). Thus, for these reasons,
petitioner is not entitled to a second review regarding the victim’s cell phone or fingernail
scrapings.

        Regarding petitioner’s claim of a Youngblood/Brady violation, it is not supported by the
evidence. Here, even if petitioner’s first assignment of error – that the victim’s fingernail clippings
and her cell phone were not properly disclosed by the State – was properly before the Court,
petitioner could not have succeeded on the merits of that claim. To do so, petitioner had to satisfy
Syllabus Point 2 of Youngblood and show that the evidence was (1) “favorable to the defendant as
exculpatory or impeachment evidence; (2) . . . [was] suppressed by the State, either willfully or
inadvertently; and (3) . . . [was] material, i.e., it must have prejudiced the defense at trial.”
Petitioner cannot satisfy these requirements. At petitioner’s trial, there was no exculpatory or
impeachment evidence regarding the victim’s fingernails. As the DNA analyst testified, she did
not receive any fingernail clippings. Further, Officer Dean testified that fingernail scrapings were
unnecessary because petitioner confessed to the murder. As for the victim’s cell phone, petitioner
alleged that the State had it in its possession at one point and that there “could” have been
exculpatory or impeachment evidence on it. However, petitioner failed to set forth proof of any
such exculpatory or impeachment evidence given that the victim’s daughter testified that (1) the
phone was a pay-as-you-go flip phone and not a smart phone, (2) she was not sure that the phone
could be used to send text messages, (3) neither she nor her mother had cell phone service at their
homes, and (4) the last time the phone was used was at least eighteen days before the murder. The
victim’s daughter further testified that (1) she thought she showed the phone to the investigating
officers, but she was not sure; and (2) she did not give the phone to the officers; and (3) she had
no idea where it was. Two of the investigating officers testified that they never saw the phone and
a third investigating officer said that he did not recall looking at the phone with the victim’s
daughter. None of this evidence was suppressed by the State. Finally, petitioner cannot show
prejudice because he fails to set forth what evidence an examination of the fingernail clippings or
the phone would have shown.

                                                  6
        In petitioner’s second and final assignment of error, he argues that the circuit court
improperly found that petitioner’s claim – that the “publicity of the trial” negatively influenced the
outcome of his case – lacked merit. At issue in this assignment of error is an alleged prejudicial
report from a local radio station on the second day of petitioner’s trial. The report noted that
petitioner admitted to strangling the victim. In response, petitioner’s counsel asked the court to
sequester the jury and to allow the defense to question the jurors regarding whether they heard the
radio station’s report. It appears from the record that the court did not question the jurors and
proceeded with trial. However, the court did tell counsel that they had to the end of the day to
resolve the matter.

       In the order on appeal, the habeas court found that petitioner’s claim, that the publicity
regarding his trial negatively influenced the outcome, lacked merit.

       [A] defendant who seeks a mistrial on the ground that the jury has been improperly
       influenced by prejudicial publicity disseminated during trial must make some
       showing to the trial court at the time the motion is tendered that the jurors have in
       fact been exposed to such publicity. In the absence of a showing of juror exposure
       to prejudicial publicity during the course of trial, it will be presumed that the jurors
       followed the trial court’s instructions to avoid or to ignore such publicity. Waye v.
       Com., 219 Va. 683, 251 S.E.2d 202, cert. denied, 442 U.S. 924, 99 S.Ct. 2850, 61
       L.Ed.2d 292 (1979).

State v. Williams, 172 W. Va. 295, 304-05, 305 S.E.2d 251, 261 (1983). “If it is determined that
publicity disseminated by the media during trial raises serious questions of possible prejudice, the
court may on its own motion or shall on motion of either party question each juror, out of the
presence of the others, about his exposure to that material.” Id. at 299, 305 S.E.2d at 255, Syl. Pt.
5.

        Here, petitioner fails to show that the jury was improperly influenced by any radio
broadcast during the trial and, therefore, he cannot show he is entitled to habeas relief. In denying
petitioner’s improper influence claim, the circuit court relied on Williams which provides: “A
defendant who seeks a mistrial on the ground that the jury has been improperly influenced by
prejudicial publicity disseminated during trial must make some showing to the trial court at the
time the motion is tendered that the jurors have in fact been exposed to such publicity.” Id. at Syl.
Pt. 4. “If it is determined that publicity disseminated by the media during trial raises serious
questions of possible prejudice, the court may on its own motion or shall on motion of either party
question each juror, out of the presence of the others, about his exposure to that material.” Id. at
Syl. Pt. 5.

        When petitioner’s counsel moved to sequester the jury based on the radio report, the court
found that the radio station’s report, that petitioner admitted to strangling the victim, was correct.
The State said it would not object if petitioner wished to “inquire of the jury.” Petitioner did not
respond, and the court noted the petitioner had “until the end of the day to make a decision on
that.” However, petitioner did not raise the issue again and put forth no evidence that any of jurors
heard the radio report or that any prejudicial information was shared among them.

                                                  7
                 Where a defendant in a criminal trial declines the opportunity to poll the
        jurors as to their exposure to possibly prejudicial publicity disseminated during
        trial, such error is waived and may not be raised after the return of the verdict in a
        motion for a new trial, unless the defendant produces evidence that shows that some
        member of the jury was improperly influenced by such publicity.

Id. at Syl. Pt. 6. Here, the State suggested that the jury be polled about any exposure to the radio
report, but petitioner chose not to do so. Nor did petitioner ask that the jury be polled after it
rendered it verdict. On this record, we find that the circuit court did not err in denying habeas relief.

        For the foregoing reasons, we affirm.

                                                                                              Affirmed.

ISSUED: March 23, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William L. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                   8